Citation Nr: 0934119	
Decision Date: 09/11/09    Archive Date: 09/17/09

DOCKET NO.  08-09 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel






INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active duty from November 1942 to December 
1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.

The Board notes that, in August 2007, a VA PTSD examiner said 
that the Veteran was "so impaired that it would certainly 
appear in his best interest for him to receive Aid [a]and 
Attendance".  The Board infers that this statement raises a 
claim of entitlement to special monthly compensation based on 
a need for the regular aid and attendance of another person 
or by reason of being housebound, and refers the new claim to 
the RO for appropriate development and adjudication.


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities are: 
bilateral hearing loss, rated as 60 percent disabling; and 
posttraumatic stress disorder, rated as 10 percent disabling.  
His combined rating is 60 percent.

2.  The probative medical evidence for and against the 
Veteran's claim is in relative equipoise on the question of 
whether the Veteran's service-connected disabilities 
establishes an exceptional case such that he is precluded 
from securing or following substantially gainful employment 
consistent with his education and industrial background.




CONCLUSION OF LAW

Resolving doubt in the Veteran's favor, the criteria for a 
TDIU are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 
4.16 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duty to Notify and Assist

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), which substantially 
amended the provisions of Chapter 51 of Title 38 of the 
United States Code, concerning the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as 
amended at 38 U.S.C.A. § 5103 (West 2002 & Supp. 2009)).

In view of the favorable disposition of this appeal, 
discussed below, we find that VA has satisfied its duty to 
assist the Veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim, 
under the VCAA.  Also, during the pendency of this appeal, on 
March 3, 2006, the United States Court of Appeals for 
Veterans Claims (hereinafter referred to as "the Court") 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), that held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) applied to all five elements of a service 
connection claim.  Id.  In a July 2007 letter, the RO 
provided the Veteran with notice consistent with the Court's 
holding in Dingess.  As set forth herein, no additional 
notice or development is indicated in the Veteran's claim.  
The RO will again provide appropriate notice as to the rating 
criteria and effective date to be assigned prior to the 
making of a decision on this matter.




II.	Factual Background and Legal Analysis

In March 2007, the Veteran's representative submitted a claim 
on his behalf for a TDIU.

In July 2007, the RO received the Veteran's formal 
application for a TDIU.  He reported that he was unable to 
work due to hearing loss and PTSD that affected him full time 
in 1989.  He said that he last worked in 1989, when he became 
too disabled to work.  The Veteran reported completing 9th 
grade and worked as a sawyer for nearly forty years.

In his November 2007 notice of disagreement, the Veteran 
indicated that he would have difficulty being hired because 
he was almost totally deaf. 

A TDIU may be assigned where the combined schedular rating 
for the service-connected disabilities is less than 100 
percent, when it is found that the service-connected 
disabilities render the veteran unable to secure or follow a 
substantially gainful occupation.  38 C.F.R. §§ 3.321, 3.340, 
3.341, 4.16.  Unemployability associated with advancing age 
or intercurrent non-service-connected disability may not be 
considered in determining entitlement to a total compensation 
rating.  38 C.F.R. § 4.19.  Factors to be considered are the 
veteran's employment history and his educational and 
vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 
326, 332 (1991).
 
Under 38 C.F.R. § 4.16(a), if there is only one service-
connected disability, the disability shall be ratable at 60 
percent or more; if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.

The sole fact that a veteran is unemployed for non-service-
connected reasons, or has difficulty obtaining employment 
because of economic circumstances, is not enough for a TDIU 
grant.  A high schedular rating, in itself, is recognition 
that the impairment makes it difficult to obtain and retain 
employment.  The question is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether the veteran can, in fact, find 
employment.  See 38 C.F.R. §§ 4.1, 4.15 (2008).  In 
evaluating a claim for a TDIU, the central inquiry is whether 
the veteran's service-connected disabilities alone are of 
sufficient severity to produce unemployability.  See 
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). As noted, 
consideration may not be given to the impairment caused by 
non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 
4.16, 4.19 (2008).

In discussing the unemployability criteria, the Court has 
indicated that, in essence, the unemployability question, 
that is, the veteran's ability or inability to engage in 
substantial gainful activity, has to be looked at in a 
practical manner, and that the thrust is whether a particular 
job is realistically within the capabilities, both physical 
and mental, of the appellant.  See Moore v. Derwinski, 1 Vet. 
App. 83 (1991). Marginal employment shall not be considered 
substantially gainful employment, and generally shall be 
deemed to exist when a veteran's earned income does not 
exceed the amount established by the U.S. Department of 
Commerce, Bureau of the Census, as the poverty threshold for 
one person.  Marginal employment may also be held to exist, 
on a facts-found basis, when earned annual income exceeds the 
poverty threshold.  38 C.F.R. § 4.16(a).  See Faust v. West, 
13 Vet. App. 342 (2000).

The VA General Counsel concluded that the controlling VA 
regulations generally provided that veterans who, in light of 
their individual circumstances, but without regard to age, 
are unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities 
shall be rated totally disabled, without regard to whether an 
average person would be rendered unemployable by such 
circumstances.  Thus, the criteria include a subjective 
standard.  It was also determined that "Unemployability" is 
synonymous with the inability to secure and follow a 
substantially gainful occupation.  VAOPGCPREC 75-91.  In 
determining whether a veteran is entitled to individual 
unemployability, neither his non-service-connected 
disabilities nor his advancing age may be considered.  Van 
Hoose v. Brown, 4 Vet. App. 361 (1993).  Thus, in deciding 
the claim, the Board may not favorably consider the effects 
of the veteran's non-service-connected disabilities with 
respect to their degree of interference with the veteran's 
employability.

Indeed, the Court stated that, in order for a veteran to 
prevail on a claim for a TDIU, the record must reflect some 
factor, which takes his case outside of the norm.  The sole 
fact that he is unemployed or has difficulty obtaining 
employment is not enough.  The question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
See Van Hoose v. Brown, supra.  If total industrial 
impairment has not been shown, the VA is not obligated to 
show that a veteran is incapable of performing specific jobs 
in considering a claim for a total rating based on individual 
unemployability.  See Gary v. Brown, 7 Vet. App. 229 (1994).

In this case, service connection has been established for 
bilateral hearing loss, rated 60 percent disabling and PTSD, 
rated as 10 percent disabling.  The Veteran's combined 
evaluation is 60 percent.  He thus fails to satisfy the 
minimum percentage requirements for TDIU under 38 C.F.R. § 
4.16(a).  Therefore a total rating may be assigned only if 
the record establishes an exceptional case in which his 
service-connected disabilities nonetheless render him 
unemployable.  See 38 C.F.R. §§ 3.321, 4.16(b).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.102 (2006).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

A review of the Veteran's VA medical (treatment) records 
reflects treatment for the service-connected bilateral 
hearing loss and his PTSD, as well as other, non-service-
connected, disorders including visual impairment, coronary 
artery disease status post bypass surgery in January 2007, 
short-term memory loss, hypertension, hyperlipidema, and 
gastroesophageal reflux disease. 

An August 2007 VA audiology examination report presented 
findings consistent with a 50 percent rating under 38 C.F.R. 
§§ 4.85-4.87 (2009) although in its September 2007 rating 
decision, the RO continued the previously assigned 60 percent 
rating for bilateral hearing loss, concluding that the recent 
audiogram findings were a variation in testing and the prior 
evaluation was continued.  The average right ear pure tone 
threshold was 104 decibels.  The Veteran's average left ear 
pure tone threshold was 74 decibels.  Maryland CNC speech 
recognition scores were 8 percent for the right ear and 69 
percent for the left ear.  Such findings are commensurate 
with Level VI hearing in the left ear and Level XI in the 
right ear.  Id.

The VA examiner who performed the August 2007 VA general 
medical examination noted that the Veteran last worked in 
1995 when he retired from work as a sawyer.  The Veteran's 
medical problems included recent heart surgery in January 
2007 complicated by difficulty in extubation, confusion, and 
acute renal failure with a prolonged course of 
rehabilitation; bilateral macular degeneration that developed 
in the six months, and wet and dry macular degeneration 
diagnosed in March 2005, that limited his ability to read for 
any length of time; and short term memory loss since his 
recent heart surgery.  The VA examiner commented that the 
Veteran was long retired, "but is clearly unemployable with 
visual problems and short term memory loss".  His recent 
cardiac surgery was reported to not limit employability and 
it was noted that the Veteran had "long standing bilateral 
hearing loss of significant degree which also impacts his 
employability".   

Also in August 2007, the Veteran underwent a VA PTSD 
examination performed by the evaluator who examined him in 
2005.  The VA examiner noted the Veteran appeared confused 
about the current exam and believed it was for the purpose of 
receiving dental care.  The Veteran's recent medical history 
of cardiac surgery was noted and that his current physical 
health was good.  He did not take prescribed medication for 
his PTSD.  The VA examiner commented that the Veteran worked 
for nearly 40 years as a sawyer in a sawmill and both he and 
his wife reiterated that he retired at age 65 not because of 
retirement age but due to his serious heart condition.  

According to the VA PTSD examiner, "[c]learly the 
[V]eteran's heart condition would prohibit him from engaging 
in gainful employment.  As best as this evaluator can tell it 
is [the Veteran's] heart condition and overall failing health 
that renders him unemployable".  The VA examiner said that 
the Veteran's "significant hearing impairment would preclude 
many types of employment".  Upon clinical examination, mild 
PTSD was diagnosed.  The VA examiner opined that the 
Veteran's PTSD "alone does not cause him to be 
unemployable" and "it could be considered to have played a 
minor [role] in his occupational impairment".  While the 
Veteran was currently clearly unemployable, the VA examiner 
considered it the result of physical health impairments.    

However, a November 9, 2007 VA medical record indicates that 
the Chief of an outpatient Ear, Nose, and Throat (ENT) clinic 
evaluated the Veteran for left otitis externa, bilateral 
cerumen, and profound sensorineural hearing loss.  This 
physician noted that the Veteran had "unaidable hearing in 
the right ear" that was "essentially a dead ear".  Upon 
clinical examination, the ENT specialist reported that the 
Veteran had no useful right ear hearing and severe left ear 
hearing loss.  It was noted that the Veteran intermittently 
developed an otitis externa from the hearing aid ear mold and 
had to keep the hearing aid out for extended periods of time.  
According to the VA ENT clinic chief, because of the above 
mentioned problem and particularly in the Veteran's age 
group, it was concluded that this amount and type of hearing 
loss would make him unemployable and, in fact his inability 
to hear can place him in dangerous situations for himself and 
others if his job requires any level of hearing.  It was 
indicated that the Veteran is not being aided enough, for 
long enough periods to carry out any type of regular work in 
his opinion.

After a review of the evidence of record, the Board finds 
that the evidence for and against the Veteran's claim is in 
relative equipoise on the question of whether an exceptional 
case is shown in which the Veteran's service-connected 
disabilities precluded him from securing or following 
substantially gainful employment consistent with his 
education and industrial background.  The Veteran was only 
diagnosed with mild PTSD that the August 2007 VA examiner 
concluded would not alone cause unemployability.

Partially weighing against the Veteran's claim for a TDIU is 
the August 2007 VA general medical examiner's report that the 
Veteran was clearly unemployable with visual problems and 
short term memory loss; however, the same report is partially 
favorable on the TDIU question because the VA examiner 
further stated that the Veteran's long standing bilateral 
hearing loss of significant degree also impacted his 
employability. 

Weighing in favor of the Veteran's claim is the November 2007 
VA medical record from the ENT clinic chief who found that, 
because of the Veteran's hearing problem and, particularly in 
his age group, " this amount and type of hearing loss would 
make him unemployable and, in fact his inability to hear can 
place him in dangerous situations for himself and others if 
his job requires any level of hearing.  He is not being aided 
enough, for long enough periods to carry out any time of 
regular work in my opinion".  Weighing against the claim for 
a TIDU is that the VA ENT chief seemed to qualify his opinion 
by stating "particularly in his age group"; given that in 
determining entitlement to a TDIU, the Veteran's advancing 
age may not be considered, see Van Hoose v. Brown, supra.  
Nevertheless, the Board concludes that the overall medical 
opinion provided by this VA medical specialist renders the 
Veteran unemployable due to his service-connected bilateral 
hearing loss.  Resolving reasonable doubt in the Veteran's 
favor, the Board finds that the criteria for a TDIU.



ORDER

Entitlement to a TDIU is granted subject to the laws and 
regulations governing the award of monetary benefits.  



____________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


